Case 2:20-cv-00428-DBH Document 29 Filed 05/24/21 Page 1 of 4        PageID #: 166




                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 CHRISTINE AVERY, as Personal              )
 Representative of the Estate of           )
 Christopher Nault,                        )
                                           )
                                           )
                         PLAINTIFF         )
                                           )
 V.                                        )      CIVIL NO. 2:20-CV-428-DBH
                                           )
 WELLPATH, LLC, f/k/a Correct Care         )
 Solutions; DOUGLAS HEDGPATH;              )
 DUSTIN HEDGPATH; MITCHELL                 )
 HERRICK; AND TRISTAN                      )
 OBREMSKI,                                 )
                                           )
                         DEFENDANTS        )


              DECISION AND ORDER ON MOTIONS TO DISMISS


      This is a lawsuit against a company that contracted with the Maine

Department of Corrections to provide medical care and treatment to Maine State

Prison inmates, as well as against individual named corrections officers at that

institution. It claims that the defendants violated the Eighth Amendment by

committing cruel and unusual punishment in their treatment of inmate

Christopher Nault. Nault suffered from Hepatitis C and severe dental infections,

and died in his cell on November 16, 2018, from bacterial meningitis. Some

bacteria in his brain were associated with infection following a dental extraction,

of which Nault had several.

      The lawsuit is brought by Nault’s daughter as personal representative of

his estate.   The individual corrections officers have moved to dismiss the
Case 2:20-cv-00428-DBH Document 29 Filed 05/24/21 Page 2 of 4          PageID #: 167




Complaint against them for failing adequately to allege deliberate indifference to

Nault’s serious medical needs and on the basis that they are protected by

qualified immunity. I GRANT the motion as to the defendant Obremski and DENY

it as to the other corrections officers.

      The applicable legal standard for Eighth Amendment liability is clear:

             The Supreme Court has held that deliberate indifference on
             the part of prison personnel to the “serious medical needs”
             of an inmate constitutes cruel and unusual punishment
             because it “offend[s] ‘evolving standards of decency that
             mark the progress of a maturing society.’”

Torraco v. Maloney, 923 F.2d 231, 234 (1st Cir. 1991).

      The defendant correction officers here argue that under the standards of

Iqbal and Twombly the allegations of this Complaint are insufficient to support

the deliberate indifference claim. I disagree except with respect to the defendant

Obremski.

      With respect to Obremski, the Complaint says that he and another

defendant corrections officer arrived at inmate Nault’s cell at 5:55 a.m. on

November 16, ¶ 65, turned on a body camera and began recording, ¶ 66.

Obremski and other corrections officers then “transported Nault to medical,”

¶ 67, but he could not be revived. The Complaint also states that

             Obremski told Maine State Police that the overnight rounds
             he conducted at 01:00 and 03:00 hours were intended to
             make sure the prisoner is on his bunk and a body is in the
             cell with nothing out of the ordinary. However, video of the
             rounds conducted by the COs does not show that anyone
             stopped by long enough to observe Nault or anything in his
             cell. Obremski did not check to see if Nault was breathing
             during his two rounds on the overnight of November 15-16,
             2018.




                                                                                   2
Case 2:20-cv-00428-DBH Document 29 Filed 05/24/21 Page 3 of 4                   PageID #: 168




Compl. ¶¶ 73-74. That is all the Complaint says about Obremski, his knowledge,

and behavior. Whether or not Obremski’s behavior as a corrections officer on

the night in question was professionally adequate, nothing in these assertions

shows that Obremski knew of Nault’s serious medical needs or that he was

deliberately indifferent to them.

         Setting aside what the defendant Wellpath and its medical personnel are

alleged to have known, the Complaint makes the following assertions about the

other defendant correction officers:

                CO Dustin Hedgpath performed the prisoner count at 21:00
                hours. Dustin Hedgpath admitted to Maine State Police that
                Nault “kept missing” the light in his cell that night when he
                tried to turn it on at 21:00 hours. Dustin Hedgpath asked
                Nault if he was ok, but by this time Nault was known to be
                incoherent. According to another inmate, at this time Nault
                said to Dustin Hedgpath, “I need medical.” At this time or
                later in the evening, a CO told Nault to “fill out a sick slip.”
                Upon information and belief based on the reports of other
                prisoners, Nault kicked on his cell, used his emergency call
                button, and/or called out for help in the night, but the CO
                Defendants ignored him.       Dustin Hedgpath recalled a
                prisoner ringing the emergency call button the evening of
                November 15-16, 2018. Dustin Hedgpath admitted that he
                heard some prisoners talking about Nault calling out for
                medical help during the night and being denied “medical.”

Id. ¶¶ 59-63. “The CO Defendants walked through the Close E Pod in the hours

before Nault’s death every 30 minutes. Instead of observing prisoners, the COs

walked by with overt and deliberate indifference, ignoring each inmate in the

pod.” Id. ¶ 75.1 “As of 21:00 hours on November 15, 2018, Douglas Hedgpath

had actual knowledge that Nault appeared to need medical assistance; that he

was incoherent; and that he could not perform the simple task of turning on the




1   These patrols seem to be different from Obremski’s overnight rounds at 1 and 3 a.m.
                                                                                            3
Case 2:20-cv-00428-DBH Document 29 Filed 05/24/21 Page 4 of 4                       PageID #: 169




light in his cell.” Id. ¶ 92. In addition, corrections officer “Herrick noticed over

the past month or so that Nault’s depth perception was off and he had a hard

time turning on his light in the morning.” Id. ¶ 72.

       These allegations may be minimal as to what the individual corrections

officers knew about Nault’s serious medical needs, and these defendants may or

may not later to be able to show that they are entitled to summary judgment,

but the allegations of the Complaint are adequate to avoid dismissal of the Eighth

Amendment claim.2

       Finally, I reject the defendants’ argument that the Complaint shows that

they are entitled to qualified immunity.               The law is well-established on the

standards for a deliberate indifference claim, and there is nothing in this

Complaint to suggest that these corrections officers allegedly abridged a right

that was somehow not “clearly established.” Gray v. Cummings, 917 F.3d 1, 10

(1st Cir. 2019).

       Accordingly, the defendant Obremski’s motion to dismiss is GRANTED; the

motion of the other defendants is DENIED.

       SO ORDERED.

       DATED THIS 24TH DAY OF MAY, 2021

                                                      /S/D. BROCK HORNBY
                                                      D. BROCK HORNBY
                                                      UNITED STATES DISTRICT JUDGE




2 I observe that, according to the First Circuit, state of mind, “such as the existence of deliberate
indifference usually presents a jury question.” Torraco v. Maloney, 923 F.2d 231, 234 (1st Cir.
1991).


                                                                                                   4
